Title: From James Madison to Francis Walker Gilmer, 18 December 1820
From: Madison, James
To: Gilmer, Francis Walker


                
                    Dear Sir
                    Montpellier Decr. 18. 1820
                
                I have received your favor of the 10th. inclosing the letter from Mr. Correa, for the perusal of which you will please to accept my thanks. I am glad to find that he leaves our country with so many cordial feelings: and I can not but value highly the share allowed me in such, by one, not more distinguished by the treasures of his capacious mind, than by the virtues and charms of his social life.
                I am to thank you also for the little treatise in vindication of the Usury laws. The arguments you have marshalled on that side must be respected by those most zealous on the other. They will a[t] least agree that you have seconded them by very interesting appeals to the sympathies of benevolence.
                It has occasionally occurred to me, as worthy of consideration whether a limitation of the legal interest in favor of the distressed & inconsiderate, might not admit exceptions where a higher rate would be advantageous to the borrower as well as to the lender. That there are such cases cannot be doubted, and if exceptions in favor of them could be duly guarded agst. abuse, by official formalities, & even by disinterested sanctions founded on satisfactory explanations, the space would be much narrowed for differences of opinion. How far the excepted cases would be of sufficient extent to justify the departure from a uniform rule, is another point requiring more investigation & reflection, than I have bestowed on it. With great esteem Yrs.
                
                    James Madison
                
            